UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-23017 ECHO THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 41-1649949 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 8 Penn Center 1lvd, Suite 300 Philadelphia, PA (Address of principal executive offices) (Zip code) (215) 717-4100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No[X] As of August 7, 2012, 39,838,586 shares of the registrant’s Common Stock. $0.01 par value, were issued and outstanding. ECHO THERAPEUTICS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2012 TABLE OF CONTENTS Item Page PART I - FINANCIAL INFORMATION 1. Consolidated Financial Statements: Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 1 Consolidated Statements of Operations for the three and six months ended June 30, 2012 and 2011 2 Consolidated Statements of Cash Flows for the three and six months ended June 30, 2012 and 2011 3 Notes to Consolidated Financial Statements 5 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 4. Controls and Procedures 18 PART II - OTHER INFORMATION 1. Legal Proceedings 18 6. Exhibits 18 SIGNATURES 19 EXHIBIT INDEX 20 -i- Table of Contents PART I—FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Echo Therapeutics, Inc. Consolidated Balance Sheets June 30, December 31, (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Cash restricted pursuant to letters of credit Accounts receivable Stock subscriptions receivable — Prepaid expenses and other current assets Total current assets Property and Equipment, at cost: Computer equipment Office and laboratory equipment (including assets under capitalized leases) Furniture and fixtures Manufacturing equipment Leasehold improvements Less-Accumulated depreciation and amortization ) ) Net property and equipment (including assets under capitalized leases) Other Assets: Intangible assets, net of accumulated amortization Deposits and other assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Deferred revenue Current portion of notes payable and capital lease obligation, net of discounts Derivative warrant liability Accrued expenses and other liabilities Totalcurrent liabilities Notes payable and capital lease obligation, net of current portion and discounts Deferred revenue, net of current portion — Totalliabilities Commitments Stockholders’ Equity: Convertible Preferred Stock: Series C, $0.01 par value, authorized 10,000 shares, issued and outstanding 9,974.185 shares at June 30, 2012 and December 31, 2011 Series D, $0.01 par value, authorized 3,600,000 shares, issued and outstanding 3,006,000 shares at June 30, 2012 and December 31, 2011 (preference in liquidation of $3,006,000 at June 30, 2012) Common Stock, $0.01 par value, authorized 150,000,000 shares, issued and outstanding 39,615,344 and 38,543,944 shares at June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Commonstock subscribed for but not paid for or issued, 0 and 33,333 shares at June 30, 2012 andDecember 31, 2011, respectively — Accumulated deficit ) ) Total stockholders’ equity Totalliabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. -1- Table of Contents Echo Therapeutics, Inc. Consolidated Statements of Operations (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, Licensing revenue $ Other revenue - - Total revenues Operating Expenses: Research and development Selling, general and administrative Total operating expenses Loss from operations ) Other Income (Expense): Interest income Interest expense ) Loss on extinguishment of debt/payables - - - ) Gain (loss) on disposals of assets ) ) ) Derivative warrant liability gain (loss) ) ) Other income (expense), net ) ) Net loss ) Deemed dividend on beneficial conversion feature of Series D Convertible Preferred Stock - - - ) Accretion of dividends on Convertible Perpetual Redeemable Preferred Stock - ) - ) Net loss applicable to common shareholders $ ) $ ) $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) $ ) $ ) Basic and diluted weighted average common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. -2- Table of Contents Echo Therapeutics, Inc. Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Share-based compensation, net Fair value of common stock and warrants issued for services Derivative warrant liability (gain) loss ) Non-cash loss on extinguishment of debt — Non-cash interest expense — Non-cash loss on disposal of assets Changes in assets and liabilities: Accounts receivable Stock subscriptions receivable — Prepaid expenses and other current assets ) Deposits and other assets ) Accounts payable ) Deferred revenue ) ) Accrued expenses and other liabilities Net cash used in operating activities ) ) Cash Flows from Investing Activities: Purchase of property and equipment ) ) Increase in restricted cash ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Proceeds from the exercise of warrants Proceeds from issuance of common stock and warrants, net of issuance costs Principal payments for capital lease obligations ) ) Proceeds from issuance of Series D Convertible Preferred Stock, net of issuance costs — Proceeds from bridge notes — Repayment of bridge notes — ) Proceeds from exercise of stock options Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. -3- Table of Contents Echo Therapeutics, Inc. Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, Supplemental Disclosure of Cash Flow Information and Non-Cash Financing Transactions: Cash paid for interest $ $ Accretion of dividend on Series B Perpetual Redeemable Preferred Stock $
